Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Action
Claims 3, 5, 6, 15, 25, 36, 39, 40, 42, 62, 63, 76, 77, 82, 87, 98, 102, 104, 119, and 120 are currently pending.
In reply to the non-final action of 4/25/22, the applicants’ on 7/25/2022 amended 3, 25, 36, 40, 42, and 62 and added new claims 119-120 .
Claims 63, 76, 77, 82, 87, 98, 102, and 104 are withdrawn.
Claims 3, 5, 6, 15, 25, 36, 39, 40, 42, 62, 119, and 120 are for examination.
Applicants’ argument submitted on 7/25/2022 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 

Claim Rejections: 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 15, 25, 36, 39, 40, 42, 62, 119, and 120 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite in reciting “ wherein the competing species is not the same as the fermenting species;------competing acetogen or homoacetogen microorganism species: for the following reason: Claims  36 and 119-120 teach that acetogen or homoacetogen species are fermenting species and on the other hand claim 3  states that competing acetogen or homoacetogen microorganism species are not fermenting  species.  It is contradicting. Not make sense.  Clarity required. 
Claim 36 is indefinite in reciting “ fermenting species is acetogen or homoacetogen” for the following reason: Claim 36 depends on claim 3.. Claim 3 recites competing acetogen or homoacetogen microorganism species are not fermenting  species. Therefore claim 36 lack antecedent basis.  Clarity required. 
Claims  119-120  are  indefinite in reciting  various  Acetogenic bacterium species  as fermenting  species” for the following reason: Claims 119-120 depends on claim 3.. Claim 3 recites acetogen or homoacetogen microorganism species are competing species and are  not fermenting  species. Therefore claims 119-120  lack antecedent basis.  Clarity required. 


Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, 6, 15, 25, 36, 39, 40, 42, 62, 119, and 120 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims    reciting a method of fermenting any gaseous substrate comprising carbon monoxide, carbon dioxide,  or hydrogen to form alcohol or acid , by using any fermentation broth comprising any microorganism or enzyme from any source having any structure or any microorganism ( claim 3) from any source having any structure  capable of converting gaseous substrate comprising carbon monoxide, carbon dioxide,  or hydrogen to  liquid product such as ethanol or acid.
Therefore in light of the specification, claims are broadly interpreted  to comprise  use of any microbial    host cell  having any structure and function rendering the said host cell having specific activity of producing ethanol or other alcohol or acid ( see claim 15) from any gas or syn gas.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of  microbial host cell  having any structure and function rendering the said host cell  capability to convert any gas or syn gas to liquid product like ethanol, butanol or fatty acid like acetic acid as recited in the claims. Therefore one of skill in the art would not recognize from the disclosure that applicants were in possession of the claimed invention.
The genus of  fermentation broth or microorganism having active enzymes having any structure and function rendering the said host cell having specific activity of producing  ethanol or fatty acid from gaseous substrate like syn gas is an extremely large structurally and functionally variable genus.  Applicant only used a few specified  microorganism such as An argument can be made that any or more of Clostridium autoethanogenum or  Acetobacterium woodii ( see the example 1). 
The claimed genera of genus of genus of  fermentation broth or microorganism having active enzymes having any structure and function rendering the said host cell having specific activity of producing  ethanol or fatty acid from gaseous substrate like syn gas is an extremely large structurally and functionally variable genus have widely variable structures and associated functions. Since, the specification provided no additional information (species/variant/mutant)  form of organisms correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov

Argument

Applicants argument is considered but found unpersuasive. As explained above  claim is directed the use of any microorganism including acetogenic bacterium   having enzymes having any structure and function rendering the said host cell having specific activity of producing  ethanol or fatty acid from gaseous substrate like syn gas, is an extremely large structurally and functionally variable genus.  Applicant only used a few specified  microorganism such as An argument can be made that any or more of Clostridium autoethanogenum or  Acetobacterium woodii ( see the example 1). 


Claim Rejection 35 U.S.C 102.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3, 5, 6, 15, 25, 36, 39, 40, 42, 62, 119, and 120 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gaddy et al. ( Wo 02/08438).
WO02/08438 (abstract, figure 1 and pages 13-15) discloses a fermentation system for fermentation of a gaseous substrate to form ethanol, the system comprising (see reference signs according to figure 1 in parentheses): a. a fermentation vessel (3); b. a gaseous substrate supply conduit (1) for introducing the gaseous substrate into the fermentation vessel; c. an aqueous fermentation broth disposed in the fermentation vessel (1), the fermentation broth comprising a fermenting species; d. a liquid supply conduit (2) in communication with the fermentation vessel for introducing nutrients into the vessel (see also page 14, lines 10-11); and e. a liquid recovery conduit (5) for collecting the liquid product after the gaseous substrate, such as syn gas  is allowed to ferment.  Gaddy  uses acetogenic anaerobic bacteria that  convert syn gas to ethanol and acetic acid ( see page 9)  also use  the addition of an ionophore like Calcium pantothenate  favor ethanol production over acetic acid ( see page 16). into the bioreactor.  Further features of the claims, e.g. claim 39, are implicit/ inherent to the Gaddy’s process as  Gaddy et al disclose  manipulation biological process of  syn gas consuming bacteria  producing abundance of NADPH and NADP ( see  page 7, 11-13).


Claims 3, 5, 6, 15, 25, 36, 39, 40, 42, 62, 119, and 120 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gaddy et al. ( US PAT 5173429 ).
Gaddy et al disclose discloses (abstract; example 1) the isolation of a new Clostridium species, Clostridium Ijungdahlii, which is capable of producing ethanol and acetate from CO and H2O and/or CO2 and H2 in synthesis gas ( anticipates claims  1 5-6, 14-15, 25, 42). The disclosed isolation procedure comprises the introduction of a gas comprising CO and CO2 as the primary carbon source, as well as the addition of monensin to the fermentation broth, wherein addition of monensin ( ionophore) is done in order to "block methane production and facilitate alcohol and acid production” (see page 14, line 25-42).
 The subject-matter of claims 3,5,6,14-15, 25, 36, 39, 40,42 is already disclosed also by Gaddy et al. Concerning claims 3, 5 it is noted that the process of example 1 in Gaddy et al comprises using a sample (chicken waste) which implicitly comprises many different microorganisms, wherein the microorganisms other than C. ljungdahlii are seen as the "contaminant" or "competing" species. Concerning claim 6, the process in Gaddy comprises performing dilutions with medium after a certain fermentation time, and/or transfer of a portion of the broth to new medium (see page 14, line 43-61). The medium composition is indicated (see table 1) and it comprises mineral salts and trace minerals, as well as vitamins. Further features of the claims, e.g. claim 39, are implicit/ inherent to the Gaddy’s process.
Argument

Applicants’ argument is considered but found to unpersuasive.   Applicants claim use acetogenic bacterium such  as acetogen such as Acetobacterium woodii. Art also use  both acetogen and  Clostridium species, Clostridium Ijungdahlii, which is capable of producing ethanol and acetate from CO and H2O and/or CO2 and H2 in synthesis gas. Therefore teach applicants invention furthermore  art use an ionophore like Calcium pantothenate  favor ethanol production over acetic acid ( see page 16). into the bioreactor.  Further features of the claims, e.g. claim 39, are implicit/ inherent to the Gaddy’s process as  Gaddy et al disclose  manipulation biological process of  syn gas consuming bacteria  producing abundance of NADPH and NADP ( see  page 7, 11-13).
And Gaddy et al comprises using a sample (chicken waste) which implicitly comprises many different microorganisms, wherein the microorganisms other than C. ljungdahlii are seen as the "contaminant" or "competing" species. Concerning claim 6, the process in Gaddy comprises performing dilutions with medium after a certain fermentation time, and/or transfer of a portion of the broth to new medium (see page 14, line 43-61). The medium composition is indicated (see table 1) and it comprises mineral salts and trace minerals, as well as vitamins. Further features of the claims, e.g. claim 39, are implicit/ inherent to the Gaddy’s process.



Conclusion

Claims 3, 5, 6, 15, 25, 36, 39, 40, 42, 62, 119, and 120 are rejected . No claim is allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652